Citation Nr: 0300187	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  99-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  The propriety of the reduction of the 10 percent 
rating assigned for the service-connected residuals of a 
right medial tibial plateau stress fracture.  

2.  The propriety of the reduction of the 10 percent 
rating assigned for the service-connected residuals of a 
left medial tibial plateau stress fracture.  

3.  The propriety of the reduction of the 10 percent 
rating assigned for the service-connected residuals of a 
stress fracture of the left distal tibia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1997 to 
March 1998.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 RO decision which 
implemented its May 1999 proposal to reduce, from 10 
percent to noncompensable, the ratings assigned for the 
service-connected residuals of right and left medial 
tibial plateau stress fractures and a stress fracture of 
the left distal tibia, to be effective on November 1, 
1999.  

In December 1999, the veteran requested a personal 
hearing, but she failed to appear at a scheduled hearing 
before a Hearing Officer at the RO in February 2000.  

In January 2001, the Board remanded the case to the RO for 
additional development of the record.  In May 2001, the 
veteran appointed a new representative, The American 
Legion.  

The appeal is before the undersigned Member of the Board 
who has been designated to make the final disposition of 
this proceeding for VA.  



FINDINGS OF FACT

1.  In April 1998, the RO granted service connection for 
residuals of a right medial tibial plateau stress 
fracture, the residuals of a left medial tibial plateau 
stress fracture, and the residuals of a stress fracture of 
the left distal tibia, assigning each disability a 10 
percent rating, effective in March 1998; the rating was 
based on service medical records and a February 1998 VA 
examination report.  

2.  Following a VA examination in April 1999, the RO 
proposed reducing the combined rating assigned for the 
service-connected disabilities, from 30 percent to 10 
percent.  

3.  In an August 1999 rating decision, after receiving 
additional medical evidence in the form of private 
treatment records dated in July 1999, the RO implemented 
the proposed reduction, to be effective on November 1, 
1999.  

4.  A comparison of the medical evidence upon which 
service connection was established with the medical 
evidence received in connection with the rating 
reductions, including an April 1999 VA examination report, 
private records from University Family Medicine and Dr. 
Tetsworth dated in July and September 1999, VA outpatient 
records dated in 2001, and a September 2002 VA examination 
report, does not clearly reflect improvement in the 
service-connected disabilities.  



CONCLUSION OF LAW

1.  As the rating for the service-connected residuals of a 
right medial tibial plateau stress fracture was not 
properly reduced from 10 percent to noncompensable, 
effective on November 1, 1999, the reduction is void ab 
initio.  38 U.S.C.A. §§ 5107, 5112(b)(6), 7104 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.1, 4.2, 
4.13, 4.71a including Diagnostic Code 5262 (2002).  

2.  As the rating for the service-connected residuals of a 
left medial tibial plateau stress fracture was not 
properly reduced from 10 percent to noncompensable, 
effective on November 1, 1999, the reduction is void ab 
initio.  38 U.S.C.A. §§ 5107, 5112(b)(6), 7104 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.1, 4.2, 
4.13, 4.71a including Diagnostic Code 5262 (2002).  

3.  As the rating for the service-connected residuals of a 
stress fracture of the left distal tibia was not properly 
reduced from 10 percent to noncompensable, effective on 
November 1, 1999, the reduction is void ab initio.  38 
U.S.C.A. §§ 5107, 5112(b)(6), 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.1, 4.2, 4.13, 
4.71a including Diagnostic Code 5262 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from September 1997 to 
March 1998.  Included in her service medical records is a 
January 1998 Medical Board report, reflecting that she 
suffered from bilateral medial tibial plateau stress 
fractures and a left distal tibia stress fracture, as 
confirmed by bone scan and X-ray studies.  Similar 
findings were reflected in a February 1998 Physical 
Evaluation Board report.  The veteran underwent physical 
therapy for the fractures in January and February 1998.  

On a February 1998 VA examination, conducted prior to her 
service discharge, the veteran had a limp when walking.  
Her knees had normal range of motion (0 degrees of 
extension and 140 degrees of flexion).  There was no 
effusion, synovial thickening, or crepitus in either knee.  
The collateral and cruciate ligaments were intact.  The 
Lachman's, McMurray and Drawer signs were negative.  There 
was tenderness over the medial tibial plateau of both 
knees.  

The veteran's ankles also had tenderness laterally and 
particularly along the lateral border of the foot.  The 
ankle range of motion was from 30 degrees of dorsiflexion 
to 45 degrees of plantar flexion.  There was some pain of 
the lateral left ankle at full dorsiflexion.  Subtalar 
motion was normal without pain.  The diagnoses were those 
of status following multiple symptoms in the lower 
extremities with stress fractures of the proximal tibias, 
left distal tibia, and left talus.  Prolonged 
convalescence was indicated, with a good prognosis.  

The veteran was discharged from service in March 1998 on 
the basis of medical disability due to the stress 
fractures.  

In an April 1998 decision, the RO granted service 
connection for residuals of a right medial tibial plateau 
stress fracture, residuals of a left medial tibial plateau 
stress fracture, and residuals of a stress fracture of the 
left distal tibia, assigning each disability a 10 percent 
rating (under 38 C.F.R. § 4.71a, Diagnostic Code 5262), 
effective in March 1998.  From the time of this RO 
decision to the present, the veteran has had no other 
service-connected disabilities.  

On an April 1999 VA examination, the examiner indicated 
that the veteran's claims file and other medical records 
were unavailable.  The veteran reported that she worked as 
a patient transporter at a hospital.  

On examination, she walked down the hall without any 
difficulty.  She was noted as being short and stocky, with 
chubby thighs and calves.  Flexion of the knees was to 135 
degrees, which the examiner found to be slightly under 
normal but as much as the veteran could flex given the 
shape of her legs.  Extension of the knees was to 0 
degrees.  There were no complaints of pain or evidence of 
edema.  The tibial plateaus were palpated and found to be 
normal, and there was no tenderness.  The left tibia felt 
normal.  

The veteran claimed that she was still having pain and 
that it hurt to sit for any period of time or walk or when 
there was cold weather.  The impression was that of status 
post stress fractures in basic training based on history.  
The examiner found no reason to obtain a bone scan at that 
point.  He stated that he would order X-ray studies of the 
knees to determine if there were any changes of early 
arthritis, but that otherwise the examination was 
essentially normal.  Subsequent X-ray studies demonstrated 
no bony, soft tissue or joint space abnormalities.  

In a May 1999 decision, the RO proposed to reduce, from 10 
percent to noncompensable, the ratings assigned for the 
service-connected residuals of right and left medial 
tibial plateau stress fractures and a stress fracture of 
the left distal tibia.  This decision was based solely on 
the findings of the April 1999 VA examination.  By letter 
in June 1999, the RO informed the veteran of the proposed 
reduction.  

In a June 1999 statement, the veteran disagreed with the 
proposed reduction of her service-connected ratings.  She 
claimed that she experienced daily pain and that her 
condition was aggravated by weather changes.  

The medical records from University Family Medicine, dated 
in July 1999, show that the veteran complained of having 
continual pain after standing for long periods and with 
changes in temperature.  It was noted that she was 
employed as a patient transporter at a hospital and walked 
a lot back and forth from work.  

An examination revealed a full range of motion of the 
knees, minimal decrease in range of motion of the left 
ankle, and a normal gait.  There were no ligamentous 
abnormalities of the knees.  The assessment was that of 
history of right tibial plateau fracture, left tibial 
plateau fracture, and left distal tibia stress fracture, 
all with residual arthritis.  The veteran was prescribed 
Naprosyn as needed for pain, exercise, weight loss, and 
heat/ice for flare-ups.  

In an August 1999 decision, the RO implemented its May 
1999 proposal and reduced, from 10 percent to 
noncompensable, the ratings assigned for the service-
connected residuals of right and left medial tibial 
plateau stress fractures and a stress fracture of the left 
distal tibia, to be effective on November 1, 1999.  

The RO also assigned a 10 percent rating based upon 
multiple, noncompensable service-connected disabilities 
(under 38 C.F.R. § 3.324), to be effective on November 1, 
1999.  This decision was based on the April 1999 VA 
examination report and the private medical records dated 
in July 1999.  

The medical records from Kevin Tetsworth, M.D., dated in 
September 1999, show that the veteran complained of having 
bilateral tibial pain.  Bone scans were conducted to rule 
out stress fractures, and the results of the scans showed 
no evidence for stress fractures (particularly in the 
tibia), no evidence for any shin splints, and minimal 
degenerative change versus stress remodeling change in the 
left ankle.  

In a September 1999 statement, the veteran expressed her 
disagreement with the rating reductions, for the reason 
that she felt pain in her knees and ankles on a daily 
basis and when the weather changed.  

In January 2001, the Board remanded the case to the RO for 
additional development, to include obtaining medical 
evidence of treatment and a VA examination.  In the 
remand, the Board noted particularly that the April 1999 
VA examination was performed without the benefit of a 
review of the veteran's claims file or other medical 
records.  

In a March 2001 letter, the RO requested the veteran to 
furnish additional information concerning treatment for 
her service-connected disabilities.  This letter was 
remailed to her in August 2001, after it was learned that 
she had relocated.  She did not respond to either letter.  

In a May 2001 statement, the veteran asserted that her 
stress fractures had "deteriorated" and caused her 
continual pain.  She stated that medication had been 
prescribed due to the severity and chronicity of her 
symptoms.  She further indicated that medical evidence 
would be forwarded in support of her claim.  

Later in May 2001, the veteran's representative submitted 
medical records from the Hampton VA Medical Center (VAMC), 
dated from May 1998 to April 2001.  In May 1998, the 
veteran was seen with complaints of pain in both knees and 
the left foot for 2-3 days, mostly affecting her at night 
and when it rained.  An examination revealed small 
bilateral knee effusions.  There was no evidence of 
erythema or warmth.  There was full range of motion of the 
knees and ankle.  There was no effusion in the ankle.  
There was negative McMurray and drawer signs.  

The diagnostic impression was that of nonspecific 
inflammatory arthritis.  She was prescribed naproxen.  In 
January 2001, she was seen for complaints of constant pain 
in both knees.  The assessment was that of chronic knee 
pain.  

A record in April 2001, when the veteran was seen for hip 
pain, indicates that she had a questionable knee problem 
and a problem with one leg and one foot.  

By letter in June 2001, the veteran was notified of a VA 
fee-basis examination scheduled for later in June 2001 in 
connection with her appeal.  She did not report for the 
examination.  

It was subsequently learned that she had relocated, and in 
a September 2001 letter mailed to her new address, the RO 
inquired whether she was willing to report for an 
examination.  She did not respond.  

In a statement received by the RO in January 2002, the 
veteran indicated that her service-connected disabilities 
were worsening.  She desired that missed appointments at 
the VAMC be rescheduled.  

On a September 2002 VA examination, the veteran complained 
of having intermittent pain and occasional swelling in 
both knees occurring approximately once a week, especially 
in bad weather, eased by rest and Tylenol/Motrin.  She 
indicated that she had seen doctors with the diagnosis of 
arthritis and had been forced to avoid strenuous 
activities intermittently.  

On examination, the veteran was well developed and well 
nourished.  An examination of both knees showed no 
swelling, fluid, heat or erythema.  There was moderate 
diffuse tenderness, bilaterally, and mild crepitus on 
extension, bilaterally.  There was no subluxation, 
contracture, laxity or instability.  The McMurray, 
Lachman's and Drawer signs were negative bilaterally.  The 
range of motion of both knees was extension to 0 degrees 
and flexion to 135 degrees.  

An examination of both legs showed no swelling, heat or 
erythema.  Temperature, color and vasculature were normal.  
There was mild to moderate diffuse tenderness, 
bilaterally.  The fractures were clinically well healed.  
There was no angulation, shortening, or false motion.  The 
veteran arose and stood normally.  Her gait was normal.  
She hopped normally on either foot and squatted normally.  

The diagnosis was that of healed stress fracture, both 
tibial plateaus and the left distal tibia.  The examiner 
further commented that there was no evidence of weakened 
movement, excess fatigability or incoordination; that 
there was no evidence that these or pain decreased motion; 
that exacerbations occurred approximately once a week; and 
that there was no clinical evidence of functional loss 
secondary to pain.  

In a November 2002 statement, the veteran indicated that 
she had "stated" her case "completely" and desired for her 
files to be forwarded to the Board.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the 
notice, VA is specifically to inform the claimant and the 
claimant's representative of which portion of the evidence 
is to be provided by the claimant and which part VA will 
attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in May 1999, August 1999, and January 
2002), Statement of the Case (in November 1999), and 
Supplemental Statements of the Case (in January 2002 and 
October 2002), the RO has notified her of the evidence 
needed to substantiate her claims.  

The RO has also made reasonable efforts to assist the 
veteran in obtaining evidence for her claims, to include 
seeking and obtaining VA examinations (in September 2002) 
regarding the issues at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing at 
the RO in February 2000, but she failed to appear.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Moreover, given 
the favorable action taken hereinbelow, the Board finds 
that further action is not indicated in this case.

In the instant case, the Board notes that the RO has 
complied with the procedural requirements set forth under 
38 C.F.R. § 3.105(e).  That is, the RO issued a proposed 
rating reduction, provided the veteran with at least 60 
days to submit evidence to show that reduction was not 
warranted, and issued a final rating decision after 
expiration of the 60-day time period.  

The Board also notes that the Statement of the Case (SOC) 
mailed to the veteran in November 1999 did not cite or 
otherwise address the applicable provisions of 38 C.F.R. § 
3.344.  The provisions of 38 C.F.R. § 3.344(a) and (b) are 
not applicable in this case, as the veteran's service-
connected disability ratings have not been in effect for 
five years or more.  

However, 38 C.F.R. § 3.344(c) is applicable and provides 
that reexaminations showing improvement will warrant a 
reduction in a disability rating.  

After a careful review of the evidence of record in this 
case, the Board finds that improvement in the veteran's 
service-connected disabilities is not shown.  Accordingly, 
the Board finds that the disability rating reductions, 
effectuated by the rating decision in August 1999, were 
not in accordance with the requirements of 38 C.F.R. § 
3.344(c) and that the 10 percent ratings must be restored.  

In reviewing this case, the Board must focus on the 
evidence available to the RO at the time the reduction was 
effectuated.  Some care must be taken to ensure that a 
change in an examiner's evaluation reflects an actual 
change in the veteran's condition, and not merely a 
difference in thoroughness of the examination or in 
descriptive terms, when viewed in relation to the prior 
disability history.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see 
also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In this regard, and as noted by the Board in its January 
2001 remand, the April 1999 VA examination, upon which the 
reduction was based, was inadequate.  A new examination 
was ordered so that an accurate picture of the functional 
loss attributable to the veteran's service-connected 
disabilities could be obtained, and such was finally 
completed in September 2002.  

Disability evaluations are determined by the application 
of a schedule of ratings that is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  

Ever since the effective date of service connection in 
March 1998, the residuals of right and left medial tibial 
plateau stress fractures and a stress fracture of the left 
distal tibia have each been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 for impairment of the tibia and 
fibula.  

Under Diagnostic Code 5262, a 10 percent rating is 
assigned for malunion of the tibia or fibula with slight 
knee or ankle disability.  A 20 percent rating is assigned 
for malunion of the tibia or fibula with moderate knee or 
ankle disability.  

A comparison of the medical evidence upon which service 
connection was established in April 1998 to subsequent 
medical evidence pertinent to the instant issue of rating 
reduction does not clearly show improvement in the 
veteran's service-connected disabilities to the extent 
that a rating reduction is warranted.  

At the time service connection was established, objective 
findings regarding the service-connected disabilities, as 
demonstrated on the February 1998 VA examination, included 
a limp when walking, normal range of motion of the knees 
(0 degrees of extension and 140 degrees of flexion), 
tenderness over the medial tibial plateau of both knees 
and in the ankle, and some pain on motion of the left 
ankle.  

At the time of the rating reductions (from 10 percent to 
noncompensable for each disability), findings regarding 
the service-connected disabilities, as demonstrated on the 
April 1999 VA examination, included essentially normal 
range of motion of the knees, no abnormalities shown on X-
ray studies, normal tibial plateaus on palpation without 
tenderness, normal left tibia and complaints of pain on 
walking for any length of time and with cold weather.  

In disagreeing with the proposed rating reductions, the 
veteran maintained that she experienced daily pain.  In 
support of this, she submitted records dated in July 1999 
from University Family Medicine, showing complaints of 
having continual pain after standing for long periods and 
a prescription for pain medication and heat/ice for flare-
ups.  

After receiving this evidence regarding pain and flare-
ups, the RO nevertheless effectuated the rating 
reductions; the Board subsequently directed that the 
veteran undergo another VA examination.  

Additional medical evidence was sought to clarify the 
severity of the veteran's disabilities, and private 
records from Dr. Tetsworth dated in September 1999, VA 
outpatient records dated in 2001, and a VA examination 
report of September 2002 were received.  

Collectively, these show complaints of bilateral tibial 
and knee pain and swelling in the knees, minimal 
degenerative change versus stress remodeling change in the 
left ankle, moderate tenderness bilaterally and mild 
crepitus on extension bilaterally of the knees, range of 
motion of the knees of 0 degrees of extension and 135 
degrees of flexion, mild to moderate tenderness of both 
legs, a normal gait, and exacerbations related to the 
disabilities approximately once a week.  

In comparing the medical evidence, the Board finds that 
clear improvement, except for gait, is not shown in the 
service-connected disabilities at issue.  The veteran's 
service-connected disabilities, from the time of service 
connection to the present, meet the criteria for a 10 
percent rating, i.e., impairment of the tibia with slight 
knee or ankle disability, under Diagnostic Code 5262.  

Thus, the Board finds that the RO did not comply with the 
provisions of 38 C.F.R. § 3.344(c) and that the reductions 
cannot be sustained.  

In light of the evidence, the Board finds that the rating 
reductions in this case, effective November 1, 1999, were 
not proper and that, accordingly, the reductions are void 
ab initio.  

As such, the veteran is entitled to restoration of a 10 
percent rating for the service-connected residuals of a 
right medial tibial plateau stress fracture, a 10 percent 
rating for the service-connected residuals of a left 
medial tibial plateau stress fracture, and a 10 percent 
rating for the service-connected residuals of a stress 
fracture of the left distal tibia.  



ORDER

The 10 percent rating assigned for the service-connected 
residuals of a right medial tibial plateau stress fracture 
is restored, effective on November 1, 1999.  

The 10 percent rating assigned for the service-connected 
residuals of a left medial tibial plateau stress fracture 
is restored, effective on November 1, 1999.  

The 10 percent rating assigned for the service-connected 
residuals of a stress fracture of the left distal tibia is 
restored, effective on November 1, 1999.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

